Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Powell Reg. No. 61942 on 01/18/2021. 

The following claims have been amended as follows: 


1.	(Currently amended) A computer-implemented method for training a machine learning model in a heterogeneous processing system comprising a host computer operatively interconnected with an accelerator unit, the computer-implemented method using an iterative optimization process for optimizing a model vector defining said model, the computer- implemented method comprising: 
in the host computer, storing a matrix of training data and partitioning the matrix into a plurality of batches of data vectors; 
for each of successive iterations of the optimization process, providing a selected subset of said batches to the accelerator unit; 
in the accelerator unit, performing each iteration of the optimization process to update the model vector in dependence on vectors in said selected subset for that iteration; and 
in the host computer, in parallel with each iteration in the accelerator unit, calculating batch importance values for respective batches, the batch importance value for each batch being dependent on contributions of vectors in that batch to sub-optimality of the model vector, 
wherein said subset of batches for each iteration is selected by the host computer in dependence on said batch importance values including:
sorting the importance values for the batches; and 
selecting for said subset one or more batches having importance values indicative of the largest contributions to sub-optimality of the model vector.

3. 	(Canceled)

4. 	(Currently Amended) The computer-implemented method as claimed in claim 1, wherein said subset of batches for each iteration comprises a plurality of batches.

12. 	(Currently Amended) A heterogeneous processing system for training a machine learning model via an iterative optimization process for optimizing a model vector defining said model, the system comprising a host computer, for storing a matrix of training data, which is operatively interconnected with an accelerator unit, wherein the heterogeneous processing system is adapted such that: 
the host computer partitions said matrix into a plurality of batches of data vectors; 
for each of successive iterations of the optimization process, a selected subset of said batches is provided to the accelerator unit; 
the accelerator unit performs each iteration of the optimization process to update the model vector in dependence on vectors in said selected subset for that iteration; and 
the host computer, in parallel with each iteration in the accelerator unit, calculates batch importance values for respective batches, the batch importance value for each batch being dependent on contributions of vectors in that batch to sub-optimality of the model vector, wherein the batch importance value for each batch is dependent on the coordinate-wise duality gap associated with vectors in that batch; 
wherein said subset of batches for each iteration is selected by the host computer in dependence on said batch importance values including:
sorting the importance values for the batches; and 
selecting for said subset one or more batches having importance values indicative of the largest contributions to sub-optimality of the model vector.

14. 	(Canceled) 

20. 	(Currently Amended) A computer program product for training a machine learning model in a heterogeneous processing system comprising a host computer operatively interconnected with an accelerator unit, via an iterative optimization process for optimizing a model vector defining said model, said computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therein, the program instructions being executable by the processing system to cause the system to perform a method comprising: 
in the host computer, storing a matrix of training data and partitioning the matrix into a plurality of batches of data vectors; 
for each of successive iterations of the optimization process, providing a selected subset of said batches to the accelerator unit; 
in the accelerator unit, performing each iteration of the optimization process to update the model vector in dependence on vectors in said selected subset for that iteration; and 
in the host computer, in parallel with each iteration in the accelerator unit, calculating batch importance values for respective batches, the batch importance value for each batch being dependent on contributions of vectors in that batch to sub-optimality of the model vector, wherein the batch importance value for each batch is dependent on the coordinate-wise duality gap associated with vectors in that batch; 
wherein said subset of batches for each iteration is selected by the host computer in dependence on said batch importance values including:
sorting the importance values for the batches; and 
selecting for said subset one or more batches having importance values indicative of the largest contributions to sub-optimality of the model vector.




In addition to the remarks filed 12/09/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 12 and 20 when taken in the context of the claims as a whole.  Specifically, the combination of  training a machine learning model in a heterogeneous processing system comprising a host computer operatively interconnected with an accelerator unit, the computer-implemented method using an iterative optimization process for optimizing a model vector defining said model, the computer- implemented method comprising: in the host computer, storing a matrix of training data and partitioning the matrix into a plurality of batches of data vectors; for each of successive iterations of the optimization process, providing a selected subset of said batches to the accelerator unit; in the accelerator unit, performing each iteration of the optimization process to update the model vector in dependence on vectors in said selected subset for that iteration; and in the host computer, in parallel with each iteration in the accelerator unit, calculating batch importance values for respective batches, the batch importance value for each batch being dependent on contributions of vectors in that batch to sub-optimality of the model vector, wherein the batch importance value for each batch is dependent on the coordinate-wise duality gap associated with vectors in that batch; wherein said subset of batches for each iteration is selected by the host computer in dependence on said batch importance values with sorting the importance values for the batches; and selecting for said subset one or more batches having importance values indicative of the largest contributions to sub-optimality of the model vector;
At best the prior arts of record, specifically, Sheth et al. (US 20190068550 A1 hereinafter Sheth) teaches server on a network for generating and training a model that scores for sets of 
Newly cited art Lee et al. (US 20140022548 A1) teaches calculating vectors and determining a duality gap is =< values (see ¶13) Bottou et al. (US 20090171868 A1) teaches the a threshold compared to a duality gap. (see ¶9)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12 and 20 as a whole.
Thus, claims 1, 12 and 20 are allowed over the prior art of record.
Claims 4-11 and 15-19 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 12/09/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143